DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/08/2020 has been entered.
The following Notice of Allowability is in reply to the Response filed 12/08/2020 (“Dec. Resp.”). In the Dec. Resp., claims 11, 12, 15, 17, and 26-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 9/16/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Response to Arguments and Amendments
Applicant’s argument with respect to the newly added limitation in independent claims 11, 17, and 26, and the addition of new claim 30 having the same limitation, are persuasive and distinguish over the prior art of record. Dec. Resp. at 8-13. As a result, all previously presented claim rejections under 35 U.S.C. §§ 102(a)(2) and 103 are withdrawn, and the claims are allowed.

Allowable Subject Matter
Claims 11, 12, 15, 17, and 26-30 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests, either alone or when combined, all of the limitations as they are recited in at least independent claims 11, 17, 26, and 30.
Claim 11 is directed to a terminal comprising a processor and a transmitter, each of which performs various functions. Claim 17 is directed to a base station configured to receive first and second uplink control information (UCI) that have been separately encoded by a terminal, the base station comprising a receiver and a processor configured to perform various functions that are similar, yet “opposite” to those performed by the terminal of claim 11. Claim 26 is directed to a radio communication method having various steps that are virtually identical to the functions performed by the processor and transmitter of the terminal in claim 11. Lastly, claim 30 is directed to a system comprising a base station and a terminal. The base station comprises a receiver and a processor configured to perform respective functions, and the terminal comprises a processor and transmitter configured to perform functions that are virtually identical to those performed by the processor and transmitter of the terminal in claim 11. Thus, claim 11 is a representative claim.
As previously presented in the final Office action mailed 9/8/2020 on page 3-6, independent claims 11, 17, and 26 were rejected as anticipated by U.S. Pat. Appl. Publ’n No. 2018/0198569, to Lyu et al. In particular, all of the previously presented limitations of claims 11, 17, and 26 (and now similarly for claim 30) are taught in Lyu, especially the particular way in which the UCI is mapped symbols. See Lyu, Fig. 4. However, as noted in the Dec. Resp., the newly added feature that “the transmission acknowledgement information is mapped to a symbol that is closer to a demodulation reference signal of the uplink control channel than a UCI other than the transmission acknowledgement information” is not taught or suggested in any of the prior art of record. This limitation is understood to mean that See e.g., Specification as field, Fig. 4B as compared with Fig. 4A. Lyu, on the other hand, and other prior art of record, teaches that not only is the acknowledgement information in an adjacent symbol to the DMRS, but so too is other UCI, such as CQI/PMI. See Lyu, Fig. 4. For at least this reason, claims 11, 12, 15, 17, and 26-30 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n Nos. 2013/0077595, 2016/0183244, and 2018/0198568 each describe a DMRS in a symbol that is adjacent to a symbol that contains both acknowledgement information and other UCI. U.S. Pat. Appl. Publ’n Nos. 2019/0280801 and 2018/0167931 teach the particular mapping as claimed, see Fig. 6 in the ‘801 document and Fig. 13 in the ‘931 document, but these publications are not valid prior art as of their respective effectively filed dates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA KADING/       	Primary Examiner, Art Unit 2413